                                                                                                            Case 2:19-cv-05791-JAK-PLA Document 1 Filed 07/03/19 Page 1 of 9 Page ID #:1


                                                                                                        1 TUCKER ELLIS LLP
                                                                                                          MONEE TAKLA HANNA (SBN 259468)
                                                                                                        2 monee.hanna@tuckerellis.com
                                                                                                          515 South Flower Street, 42nd Floor
                                                                                                        3 Los Angeles, CA 90071-2223
                                                                                                          Telephone: 213.430.3400
                                                                                                        4 Facsimile: 213.430.3409
                                                                                                        5 TUCKER ELLIS LLP
                                                                                                        6 DUSTIN B. RAWLIN (pro hac vice application forthcoming)
                                                                                                          dustin.rawlin@tuckerellis.com
                                                                                                        7 950 Main Avenue, Suite 1100
                                                                                                          Cleveland, OH 44113-7213
                                                                                                        8 Telephone: 216.592.5000
                                                                                                          Facsimile: 216.592.5009
                                                                                                        9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco♦ St. Louis




                                                                                                       10 Attorneys for Defendant
                                                                                                          MENTOR WORLDWIDE LLC
                                                                                                       11
                                                                                                       12                       UNITED STATES DISTRICT COURT
                                                                                                       13                      CENTRAL DISTRICT OF CALIFORNIA
TUCKER ELLIS LLP




                                                                                                       14
                                                                                                       15 BRIDGETT SMITH,                              CASE NO.: 2:19-cv-05791
                                                                                                       16                    Plaintiff,
                                                                                                       17        vs.                                   NOTICE OF REMOVAL UNDER 28
                                                                                                                                                       U.S.C. § 1441(B) (DIVERSITY) OF
                                                                                                       18 AMERICAN MEDICAL SYSTEMS, INC.               DEFENDANT MENTOR
                                                                                                          which will do business in California as DE   WORLDWIDE LLC
                                                                                                       19 AMERICAN MEDICAL SYSTEMS, INC.;
                                                                                                          CALDERA MEDICAL, INC.;                       JURY TRIAL DEMANDED
                                                                                                       20 COLOPLAST A/S; COLOPLAST CORP;
                                                                                                          COLOPLAST MANUFACTURING, US,
                                                                                                       21 LLC; ENCISION, INC.; ENDO HEALTH             [Filed concurrently with Declaration of
                                                                                                          SOLUTIONS, INC. f/k/a ENDO                   Monee Takla Hanna and Notice of
                                                                                                       22 PHARMACEUTICALS HOLDINGS, INC.,              Interested Parties]
                                                                                                          ENDO PHARMACEUTICALSM INC.;
                                                                                                       23 MENTOR WORLDWIDE, LLC; and DOES
                                                                                                          1-100 INCLUSIVE,
                                                                                                       24
                                                                                                                             Defendants.
                                                                                                       25
                                                                                                       26
                                                                                                       27
                                                                                                       28

                                                                                                                    NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) (DIVERSITY)
                                                                                                            Case 2:19-cv-05791-JAK-PLA Document 1 Filed 07/03/19 Page 2 of 9 Page ID #:2



                                                                                                        1         TO THE CLERK OF THE UNITED STATES DISTRICT COURT,
                                                                                                        2 CENTRAL DISTRICT OF CALIFORNIA:
                                                                                                        3         PLEASE TAKE NOTICE that, in accordance with 28 U.S.C. §§ 1332, 1441, and
                                                                                                        4 1446, Defendant Mentor Worldwide LLC (“Mentor”) removes this action from the
                                                                                                        5 Superior Court of the State of California, County of Santa Barbara, to the United States
                                                                                                        6 District Court for the Central District of California. The United States District Court for
                                                                                                        7 the Central District of California has original subject-matter jurisdiction over this civil
                                                                                                        8 action under 28 U.S.C. §§ 1332(a) and 1441 because there is complete diversity among all
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco♦ St. Louis




                                                                                                        9 properly joined parties and the amount in controversy exceeds $75,000.00, exclusive of
                                                                                                       10 interest and costs.
                                                                                                       11         In support of removal, Mentor further states:
                                                                                                       12         1.      On January 8, 2019, Plaintiff Bridgett Smith (“Plaintiff”) filed a case styled
TUCKER ELLIS LLP




                                                                                                       13 Bridgett Smith v. American Medical Systems, Inc., et al. Case No. 19CV-00126, in the
                                                                                                       14 Superior Court of the State of California, County of Santa Barbara. On February 11, 2019,
                                                                                                       15 Plaintiff filed a First Amended Complaint (“FAC”). Plaintiff seeks to recover damages for
                                                                                                       16 personal injuries allegedly suffered as a consequence of having been treated with Mentor’s
                                                                                                       17 ObTape suburethral sling and has asserted claims for strict liability (failure to warn), strict
                                                                                                       18 liability (design defect), negligence, breach of implied warranty, breach of express
                                                                                                       19 warranty,       deceit   by    concealment,     negligent    misrepresentation,     intentional
                                                                                                       20 misrepresentation, and loss of consortium. See FAC ¶¶ 19, 52-121, Exhibit A to the
                                                                                                       21 Declaration of Monee Takla Hanna (“Hanna Decl.”).
                                                                                                       22 I.      REMOVAL IS PROPER BECAUSE THIS COURT HAS ORIGINAL
                                                                                                       23         SUBJECT-MATTER JURISDICTION UNDER 28 U.S.C. § 1332(a).
                                                                                                       24         2.      This Court has diversity jurisdiction under 28 U.S.C. § 1332(a) because this
                                                                                                       25 is a civil action between citizens of different states in which the amount in controversy
                                                                                                       26 exceeds $75,000, exclusive of interest and costs.
                                                                                                       27
                                                                                                       28
                                                                                                                                                    2
                                                                                                                       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) (DIVERSITY)
                                                                                                            Case 2:19-cv-05791-JAK-PLA Document 1 Filed 07/03/19 Page 3 of 9 Page ID #:3



                                                                                                        1 A.           The Amount-in-Controversy Requirement Is Satisfied.
                                                                                                        2         3.      Under 28 U.S.C. § 1446(c)(2)(B), removal is proper if the court finds, by a
                                                                                                        3 preponderance of the evidence, that the amount in controversy exceeds $75,000.00,
                                                                                                        4 exclusive of interest and costs.1
                                                                                                        5         4.      A removing defendant need only “include[] ‘a plausible allegation that the
                                                                                                        6 amount in controversy exceeds the jurisdictional threshold.’” Ibarra v. Manheim Invs.,
                                                                                                        7 Inc., 775 F.3d 1193, 1195 (9th Cir. 2015) (quoting Dart Cherokee Basin Operating Co.,
                                                                                                        8 LLC v. Owens, 135 S. Ct. 547, 554 (2014)). And “the amount pleaded by the defendant
                                                                                                        9 should be generally accepted if made in good faith.” Garcia v. Wal-Mart Stores, Inc., 2016
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco♦ St. Louis




                                                                                                       10 WL 6068104, at *3 (C.D. Cal. Oct. 14, 2016). In the event a defendant’s amount-in-
                                                                                                       11 controversy allegation is questioned, the court must provide the parties with an opportunity
                                                                                                       12 to submit evidence and then decide whether the preponderance of that evidence shows that
TUCKER ELLIS LLP




                                                                                                       13 the amount in controversy is met. See Dart Cherokee, 135 S. Ct. at 554; Ibarra, 775 F.3d
                                                                                                       14 at 1195 (9th Cir. 2015); accord Smith v. Mylan Inc., 761 F.3d 1042, 1044 (9th Cir. 2014)
                                                                                                       15 (explaining that a district court has no authority to remand a removed action sua sponte
                                                                                                       16 based on a purported procedural defect in the notice of removal); Kelton Arms Condo.
                                                                                                       17 Owners Ass’n, Inc. v. Homestead Ins. Co., 346 F.3d 1190, 1193 (9th Cir. 2003) (same).
                                                                                                       18
                                                                                                       19
                                                                                                       20
                                                                                                       21 1 The preponderance of the evidence standard was adopted in the Federal Courts
                                                                                                          Jurisdiction and Venue Clarification Act of 2011 (the “Act”), Pub. L. No. 112-63, 125 Stat.
                                                                                                       22 758. According to the House Report accompanying the bill, “circuits have adopted
                                                                                                          differing standards governing the burden of showing that the amount in controversy is
                                                                                                       23 satisfied. The ‘sum claimed’ and ‘legal certainty’ standards that govern the amount in
                                                                                                          controversy requirement when a plaintiff originally files in Federal court have not
                                                                                                       24 translated well to removal, where the plaintiff often may not have been permitted to assert
                                                                                                          in state court a sum claimed or, if asserted, may not be bound by it.” H.R. Rep. No. 112-
                                                                                                       25 10, at 15 (2011). Accordingly, the “defendants do not need to prove to a legal certainty
                                                                                                          that the amount in controversy requirement has been met. Rather, defendants may simply
                                                                                                       26 allege or assert that the jurisdictional threshold has been met.” Id. at 16; see also Dart
                                                                                                          Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54 (2014) (explaining
                                                                                                       27 the Act); Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010) (“[A]
                                                                                                          removing defendant is not required to prove the amount in controversy beyond all doubt
                                                                                                       28 or to banish all uncertainty about it.”).
                                                                                                                                                    3
                                                                                                                       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) (DIVERSITY)
                                                                                                            Case 2:19-cv-05791-JAK-PLA Document 1 Filed 07/03/19 Page 4 of 9 Page ID #:4



                                                                                                        1         5.      It is facially evident from the Complaint that the amount in controversy
                                                                                                        2 exceeds $75,000.00, exclusive of interest and costs. See Singer v. State Farm Mut. Auto.
                                                                                                        3 Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997).
                                                                                                        4         6.      This is an action for personal injuries allegedly caused by Mentor’s ObTape.
                                                                                                        5 See FAC ¶ 44. Plaintiff alleges that as a direct result of defects in Mentor’s ObTape, she
                                                                                                        6 “has experienced significant mental and physical pain and suffering, has sustained
                                                                                                        7 permanent injury, will likely undergo further corrective surgery, autoimmune disorders,
                                                                                                        8 has suffered financial or economic loss, including, but not limited to, obligations for
                                                                                                        9 medical services and expenses, and has endured impaired physical relations.”
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco♦ St. Louis




                                                                                                                                                                                                    Id.
                                                                                                       10 Accordingly, Plaintiff seeks damages including past and future “general” damages, past
                                                                                                       11 and future economic and special damages, past and future medical expenses, and for loss
                                                                                                       12 of earnings and impaired earning capacity, permanent disability, pain and suffering, past
TUCKER ELLIS LLP




                                                                                                       13 and future mental and emotional distress, and loss of consortium. Id., “Relief Requested,”
                                                                                                       14 ¶¶ 1-6.
                                                                                                       15         7.      It is plain based on these allegations that the amount in controversy exceeds
                                                                                                       16 the $75,000 jurisdictional threshold. See, e.g., Campbell v. Bridgestone/Firestone, Inc.,
                                                                                                       17 2006 WL 707291 at *2 (E.D. Cal. Mar. 17, 2006) (apparent from complaint that amount in
                                                                                                       18 controversy met where plaintiffs asserted strict products liability, negligence, and breach
                                                                                                       19 of warranty claims and complaint sought compensatory damages for wage loss, hospital
                                                                                                       20 and medical expenses, general damage, and loss of earning capacity); In re Rezulin Prods.
                                                                                                       21 Liab. Litig., 133 F. Supp. 2d 272, 296 (S.D.N.Y. 2001) (finding that a complaint alleging
                                                                                                       22 various injuries from taking a prescription drug “obviously asserts a claim exceeding
                                                                                                       23 $75,000”); McPhail v. Deere & Co., 529 F.3d 947, 955-56 (10th Cir. 2008) (finding
                                                                                                       24 amount in controversy established by “alleged damages for property, travel expenses, an
                                                                                                       25 emergency ambulance trip, a six day stay in the hospital, pain and suffering, humiliation,
                                                                                                       26 and her temporary inability to do housework”).
                                                                                                       27
                                                                                                       28
                                                                                                                                                    4
                                                                                                                       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) (DIVERSITY)
                                                                                                            Case 2:19-cv-05791-JAK-PLA Document 1 Filed 07/03/19 Page 5 of 9 Page ID #:5



                                                                                                        1         8.      In addition, Plaintiff seeks punitive or exemplary damages, which are “part of
                                                                                                        2 the amount in controversy in a civil action.” Gibson v. Chrysler Corp., 261 F.3d 927, 945
                                                                                                        3 (9th Cir. 2001); see FAC ¶¶ 57, 79, 85, 90, 96, 105, 114; id. “Relief Requested” ¶ 7.
                                                                                                        4         9.      In short, considering the nature of the injuries Plaintiff alleges and her request
                                                                                                        5 for damages, including punitive damages, it is clear that the amount-in-controversy
                                                                                                        6 requirement is met.
                                                                                                        7 B.            Complete Diversity of Citizenship Exists Among Plaintiff and All Properly
                                                                                                        8               Joined and Served Defendants.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco♦ St. Louis




                                                                                                        9         10.     Plaintiff alleges that she is a citizen of California. See FAC ¶ 6.
                                                                                                       10         11.     Mentor is a limited liability company organized and existing under the laws
                                                                                                       11 of the State of Delaware. Mentor’s sole member is, and was at the time the Complaint was
                                                                                                       12 filed, Ethicon, Inc. (“Ethicon”). Ethicon is, and was at the time the Complaint was filed, a
TUCKER ELLIS LLP




                                                                                                       13 corporation organized and existing under the laws of the State of New Jersey with its
                                                                                                       14 principal place of business in New Jersey. Accordingly, Ethicon is a citizen of New Jersey.
                                                                                                       15 A limited liability company “is a citizen of every state of which its owners/members are
                                                                                                       16 citizens.” Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir.
                                                                                                       17 2006); see also Hale v. Mastersoft Int’l Pty. LTD, 93 F. Supp. 2d 1108, 1112 (D. Colo.
                                                                                                       18 2000) (explaining that “courts . . . have uniformly held that a limited liability company is
                                                                                                       19 a citizen of the states of which its members are citizens, and is not a citizen of the state in
                                                                                                       20 which it was organized unless one of its members is a citizen of that state[,]” and holding
                                                                                                       21 that limited liability company organized in Delaware, whose two members were Colorado
                                                                                                       22 citizens, was a citizen only of Colorado and not Delaware for purposes of determining
                                                                                                       23 whether diversity jurisdiction existed) (citing supporting authority). Accordingly, for
                                                                                                       24 purposes of section 1332(c)(1), Mentor is a citizen of the State of New Jersey.
                                                                                                       25         12.     Defendant American Medical Systems, Inc. (“AMS”), is alleged to be a
                                                                                                       26 Delaware corporation with its principal place of business in Minnesota. See FAC ¶ 7.
                                                                                                       27         13.     Defendant Coloplast A/S is alleged to be a Denmark Corporation with its
                                                                                                       28 North American principal place of business in Minnesota. Defendant Coloplast Corp. is
                                                                                                                                                    5
                                                                                                                       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) (DIVERSITY)
                                                                                                            Case 2:19-cv-05791-JAK-PLA Document 1 Filed 07/03/19 Page 6 of 9 Page ID #:6



                                                                                                        1 alleged to be a Delaware corporation with its principal place of business in Minnesota.
                                                                                                        2 Defendant Coloplast Manufacturing U.S. LLC is alleged to be a Minnesota corporation
                                                                                                        3 with its principal place of business in Minnesota. Id. ¶¶ 9-10.
                                                                                                        4         14.   Defendant Encision is alleged to be a Colorado corporation with its principal
                                                                                                        5 place of business in Colorado. Id. ¶ 11.
                                                                                                        6         15.   Defendant Endo Health Solutions, Inc. and Defendant Endo Pharmaceuticals,
                                                                                                        7 Inc. are alleged to be Delaware corporations with their principal places of business in
                                                                                                        8 Pennsylvania. Id. ¶ 12.
                                                                                                                        The citizenship of named Defendants “DOES 1-100” is irrelevant for
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco♦ St. Louis




                                                                                                        9         16.
                                                                                                       10 purposes of determining whether this action is removable on the basis of diversity
                                                                                                       11 jurisdiction. See 28 U.S.C.A. 1441(b) (citizenship of defendants sued under fictitious
                                                                                                       12 names shall be disregarded); Bryant v. Ford Motor Co., 886 F.2d 1526, 1527 (9th Cir.
TUCKER ELLIS LLP




                                                                                                       13 1989) (recognizing “Congress obviously reached the conclusion that doe defendants should
                                                                                                       14 not defeat diversity jurisdiction”).
                                                                                                       15         1. Caldera Medical Is Fraudulently Joined
                                                                                                       16         17.   Pursuant to 28 U.S.C. § 1441(b), diversity jurisdiction is proper “if none of
                                                                                                       17 the parties in interest properly joined and served as defendants is a citizen of the State in
                                                                                                       18 which such action is brought.” 28 U.S.C. § 1441(b) (emphasis added); see also Grancare
                                                                                                       19 LLC v. Thrower ex rel. Mills, 889 F.3d 543, 548-50 (9th Cir. 2018) (explaining that
                                                                                                       20 fraudulent joinder applies if there is no possibility that the plaintiff could recover on her
                                                                                                       21 claims against the non-diverse defendant in state court); Padilla v. AT &T Corp., 697 F.
                                                                                                       22 Supp. 2d 1156, 1159 (C.D. Cal. 2009).
                                                                                                       23         18.   In determining whether a party is fraudulently joined for purposes of removal,
                                                                                                       24 courts may consider facts outside the pleadings. See, e.g., Ritchey v. Upjohn Drug Co.,
                                                                                                       25 139 F.3d 1313, 1318 (9th Cir. 1998) (emphasizing that “[t]he defendant seeking removal to
                                                                                                       26 the federal court is entitled to present the facts showing the joinder is fraudulent”) (citing
                                                                                                       27 McCabe v. General Foods Corp., 811 F.2d 1336, 1339 (9th Cir.1987)); Meisel v. Allstate
                                                                                                       28 Indem. Co., 357 F. Supp. 2d 1222, 1226 (E.D. Cal. 2005) (similar).
                                                                                                                                                  6
                                                                                                                     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) (DIVERSITY)
                                                                                                            Case 2:19-cv-05791-JAK-PLA Document 1 Filed 07/03/19 Page 7 of 9 Page ID #:7



                                                                                                        1         19.      Defendant Caldera Medical, Inc. (“Caldera”) is alleged to be a California
                                                                                                        2 citizen. FAC ¶ 8. However, Caldera is fraudulently joined because Plaintiff admits that,
                                                                                                        3 despite her allegation within the FAC (see FAC ¶ 19), she was not implanted with Caldera’s
                                                                                                        4 product. See 5/9/2019 Email K. Sharp to D. Rawlin, attached as Exhibit B to Hanna Decl.
                                                                                                        5 (email from paralegal for plaintiff’s counsel, copying plaintiff’s counsel, confirming that
                                                                                                        6 Plaintiff had Mentor’s ObTape implanted in 2004 and removed in 2017, but was not
                                                                                                        7 implanted with the Caldera T-Sling). Thus, her claims in this action do not arise from
                                                                                                        8 Caldera’s product and there is “no reasonable possibility” that Plaintiff could recover
                                                                                                        9 against Caldera.2 Accordingly, Caldera’s citizenship must be ignored for purposes of
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco♦ St. Louis




                                                                                                       10 determining the propriety of removal. See Allen v. Eli Lilly & Co., 2010 WL 3489366, at
                                                                                                       11 *1-2 (S.D. Cal. Sept. 2, 2010); McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th
                                                                                                       12 Cir. 1987); see also Ritchey, 139 F.3d at 1318 (“It is commonplace that fraudulently joined
TUCKER ELLIS LLP




                                                                                                       13 defendants will not defeat removal on diversity jurisdiction grounds.”).
                                                                                                       14         20.      In short, diversity of citizenship of all properly joined and served parties (e.g.,
                                                                                                       15 Plaintiff and Mentor) exists under 28 U.S.C. § 1332.                Thus, complete diversity of
                                                                                                       16 citizenship exists between the parties.
                                                                                                       17 II.     MENTOR HAS SATISFIED THE PROCEDURAL REQUIREMENTS FOR
                                                                                                       18         REMOVAL.
                                                                                                       19         21.      Mentor was served with a copy of the Summons and Complaint on June 7,
                                                                                                       20 2019.     (Hanna Decl. ¶ 3.)         Therefore, this removal is timely under 28 U.S.C. §
                                                                                                       21 1446(b)(2)(B) because it is filed within 30 days of Mentor’s receipt of the summons and
                                                                                                       22 initial pleading filed in state court.
                                                                                                       23         22.      The Superior Court of the State of California, County of Santa Barbara, is
                                                                                                       24 located in the Central District of California, 28 U.S.C. § 84(c), and venue for this action is
                                                                                                       25
                                                                                                       26   2 Indeed,while it is not necessary for removal purposes, Mentor notes that the only product
                                                                                                          Plaintiff identifies as causing her alleged injuries is Mentor’s ObTape. Plaintiff does not
                                                                                                       27 identify a product manufactured by any other named Defendant. Thus, the remaining
                                                                                                          named Defendants—the Endo, AMS, Coloplast, and Encision entities—are likewise
                                                                                                       28 fraudulently joined.
                                                                                                                                                     7
                                                                                                                        NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) (DIVERSITY)
                                                                                                            Case 2:19-cv-05791-JAK-PLA Document 1 Filed 07/03/19 Page 8 of 9 Page ID #:8



                                                                                                        1 proper in this Court under 28 U.S.C. § 1441(a) because the Central District of California
                                                                                                        2 embraces the place in which the removed action was pending.
                                                                                                        3        23.    In accordance with 28 U.S.C. § 1446(a), attached as Exhibit A are copies of
                                                                                                        4 all process, pleadings, and orders served upon Mentor.
                                                                                                        5        24.    Pursuant to 28 U.S.C. § 1446(b)(2)(A), the consent of the remaining named
                                                                                                        6 Defendants is not required here because no co-Defendant has been properly joined and
                                                                                                        7 served with Plaintiff’s Complaint or FAC. See supra, ¶¶ 19-20. Nonetheless, Mentor has
                                                                                                        8 received the consent of the American Medical Systems, Inc. (n/k/a Astora Women’s
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco♦ St. Louis




                                                                                                        9 Health, LLC), Endo Pharmaceuticals, Inc., Endo Health Solutions, Inc., Caldera Medical,
                                                                                                       10 Inc., Coloplast Corp. and Coloplast Manufacturing US, LLC Defendants, copies of which
                                                                                                       11 are attached as Exhibit C to the Hanna Declaration.
                                                                                                       12        25.    Under 28 U.S.C. 1446(d), a copy of this Notice of Removal is being served
TUCKER ELLIS LLP




                                                                                                       13 on Plaintiff’s counsel and a copy is being filed with the Clerk of the Superior Court of
                                                                                                       14 California, County of Santa Barbara.
                                                                                                       15        26.    No previous application has been made for the relief requested herein.
                                                                                                       16        27.    By removing this action to this Court, Mentor and the remaining co-
                                                                                                       17 Defendants consenting to removal (“Defendants”) do not waive any defenses, objections,
                                                                                                       18 or motions available under state or federal law. Defendants expressly reserve the right to
                                                                                                       19 move for dismissal of some or all of Plaintiff’s claims pursuant to Rule 12 of the Federal
                                                                                                       20 Rules of Civil Procedure and/or to seek dismissal on grounds of lack of personal
                                                                                                       21 jurisdiction, improper venue, or under the doctrine of forum non conveniens.
                                                                                                       22        WHEREFORE, Mentor gives notice that the matter bearing civil action number
                                                                                                       23 19CV-00126 currently pending in the Superior Court of the State of California, County of
                                                                                                       24 Santa Barbara, is removed to this Court under 28 U.S.C. §§ 1441.
                                                                                                       25
                                                                                                       26
                                                                                                       27
                                                                                                       28
                                                                                                                                                 8
                                                                                                                    NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) (DIVERSITY)
                                                                                                            Case 2:19-cv-05791-JAK-PLA Document 1 Filed 07/03/19 Page 9 of 9 Page ID #:9



                                                                                                        1 DATED: July 3, 2019                  TUCKER ELLIS LLP
                                                                                                        2
                                                                                                        3
                                                                                                                                               By:   /s/ Monee Takla Hanna
                                                                                                        4                                            Monee Takla Hanna
                                                                                                                                                     Attorneys for Defendant
                                                                                                        5                                            MENTOR WORLDWIDE LLC
                                                                                                        6
                                                                                                        7
                                                                                                        8                            DEMAND FOR JURY TRIAL
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco♦ St. Louis




                                                                                                        9        Defendant Mentor Worldwide LLC hereby demands trial by jury in this action.
                                                                                                       10
                                                                                                       11 DATED: July 3, 2019                  Tucker Ellis LLP
                                                                                                       12
TUCKER ELLIS LLP




                                                                                                       13
                                                                                                                                               By:   /s/ Monee Takla Hanna
                                                                                                       14                                            Monee Takla Hanna
                                                                                                                                                     Attorney for Defendant
                                                                                                       15                                            MENTOR WORLDWIDE LLC
                                                                                                       16
                                                                                                       17
                                                                                                       18
                                                                                                       19
                                                                                                       20
                                                                                                       21
                                                                                                       22
                                                                                                       23
                                                                                                       24
                                                                                                       25
                                                                                                       26
                                                                                                       27
                                                                                                       28
                                                                                                                                                 9
                                                                                                                    NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(B) (DIVERSITY)
